Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 8/8/2022 have been entered.
2. Claims 16, 17, 19 and 24 have been amended.
3. In view of Applicant’s amendment to claim 24, the objection is withdrawn.
4. In view of Applicant filing a TD (approved 8/8/2022), the ODP rejection is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lorelei Westin on 9/8/2022.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 14 has been amended as follows:
In line 1 the phrase “at least one cells that is” has been deleted.
In line 2 the word “cells” has been inserted after the word “modified”.

Claim 15 has been amended as follows:
In line 1 the phrase “genetically modified cells are” replaces the phrase “at least one cell is”.

Claim 16 has been amended as follows:
In line 1 the phrase “genetically engineered cells comprise” replaces the phrase “at least one cell contains”.

Claim 17 has been amended as follows:
In line 1 the phrase “genetically engineered cells comprise” replaces the phrase “at least one cell contain”.

Conclusion
Claims 1-12 and 14-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635